Joshua Hubbard having been returned a member from the town of Kittery, a petition was received from a number of the freeholders of that town, praying that he might not be permitted to hold his seat, on the ground that he was inimical to the government.3
The petitioners alleged, that Mr. Hubbard had been reported an enemy to the country, through the most difficult periods of *16the late war, and had refused to lend his assistance in raising men or money to carry it on; that he had said, he hoped Great Britain would conquer this country, and had suffered himself to be carried to gaol, rather than take arms or pay his quota towards hiring soldiers to defend it; that he had associated with those who were open enemies to the country; that he had attempted to join the society called quakers, in order to avoid taking a part in the contest; and had subsequently relinquished his pretensions to quakerism, -when the affairs of the country wore a more promising aspect.
The committee, to whom the petition was referred, reported, that it was not supported by evidence, and that if the facts set forth therein were proved, there would not therefrom arise sufficient cause to render the said Hubbard ineligible as a representative, or justify the house in excluding him from a seat. The report having been read, it was thereupon ordered, that the petitioners have leave to withdraw their petition.1

 5 J. H. 51.


 5 J. H. 62.